DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 4/11/2012. It is noted, however, that applicant has not filed a certified copy of the JP2012-090214 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 7/7/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
More specifically, the non- patent documents containing the European search report, Japanese office action and Chinese office actions are listed in the IDS but no copies have been submitted.

Response to Amendment
The preliminary amendment filed on 7/7/2021 is acknowledged. Accordingly, claim 1 has been cancelled, claims 2-17 have been newly added, thus currently claims 2-17 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10488572 to Ohkawa in view of Suehiro et al. (US 20040257797 A1, hereinafter, “Suehiro”). 

Regarding claim 2, Ohkawa teaches a display (display, see claim 6, line 1) comprising: 
a liquid crystal display panel (liquid crystal display panel, see claim 6, line 2); and 
a lighting apparatus (light emitting apparatus, see claim 6, line 3) positioned on a rear side (rear side, see claim 6, line 3) of the liquid crystal display panel, 
wherein the lighting apparatus (see claim 6, line 4) comprises: 
light sources (light sources, see claim 6, line 5) and a wavelength conversion member (wavelength conversion member, see claim 6, line 5), the wavelength conversion member converting a wavelength (wavelength, see claim 6, line 6) of light emitted from the light sources (see claim 6, line 6), the wavelength conversion member 
an optical component (optical component, see claim 6, line 8) having a light incident surface (light incident surface, see claim 6, line 8) in opposition to the light sources (see claim 6, lines 8-9), in which the optical component includes a light emission surface (light emission surface, see claim 6, line 9) that faces the rear side of the liquid crystal display panel (see claim 6, lines 8-9); 
at least one light source substrate (substrate, see claim 6, line 11) that supports the light sources (see claim 6, line 11); and 
a prevention structure (prevention structure, see claim 6, line 12) having one or more concave sections (concave sections, see claim 6, line 12), the prevention structure being arranged relative to a first light source (first light source, see claim 6, line 13) and associated first wavelength conversion member (first wavelength conversion member, see claim 6, line 13) such that light from the first light source is prevented from being absorbed by neighboring conversion member regions (see claim 6, line 13-15).

Ohkawa does not explicitly teach the material prevents deterioration from moisture or oxygen; and light source substrate supplies electrical power to the light sources.
Suehiro teaches a lighting apparatus (light emitting device 1, see fig 3-4a) including a light source (LED element 3) on a substrate (glass sealing portion 6) and a wavelength conversion member (phosphor 200) within a material (transparent glass material of wavelength conversion portion 2); 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide means for protecting the wavelength conversion member and power the light source as taught by Suehiro into the teachings of Ohkawa since it is well known moisture and oxygen degrade phosphors capacity to modify wavelengths of light as intended, and to provide means easily to power the LEDs to a power source. One of ordinary skill would have been motivated to make this modification to enhance the service life of the device and facilitate electrical connectivity.

Regarding claim 3, Ohkawa teaches wherein the light emission surface has an uneven pattern (uneven pattern, see claim 7, line 2).

Regarding claim 4, Ohkawa teaches wherein the uneven pattern of the optical component comprises convex sections (convex sections, see claim 8, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-11 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 20090115936 A1, hereinafter, “Takeuchi”) in view of Noh (US 20110089809 A1, hereinafter “Noh”) and Suehiro.

Regarding claim 2, Takeuchi teaches a display (liquid crystal display device 2, see figures 1-5) comprising: 
a liquid crystal display panel (planer liquid crystal panel 21, see fig 6); and 
a lighting apparatus (LED element 6 with phosphor 13 within transparent resin 12, see fig 2) positioned on a rear side (as seen in fig 6) of the liquid crystal display panel (21), 
wherein the lighting apparatus (6, 12-13) comprises: 
light sources (LED element 6, see fig 2) and a wavelength conversion member (phosphor 13 within transparent resin 12, see fig 2), the wavelength conversion member (12-13) converting a wavelength (wavelength of light emitted by 6) of light emitted from the light sources (6), the wavelength conversion member (12-13) including a wavelength conversion material (13) which is encapsulated in a material (12); 

at least one light source substrate (base substrate 3, see fig 1) that supports the light sources (6); and 
a prevention structure (reflection layer 11 and reflection part 14, see fig 2) having one or more concave sections (note shape of 11, and 14, being concave at each side of 12-13), the prevention structure (11-14) being arranged relative to a first light source (one 6) and associated first wavelength conversion member (one 12-13) such that light from the first light source (one 6) is prevented from being absorbed (necessarily occurring since 11 reflects light upwards towards the wavelength conversion structure, and 14 for further reflecting light rays into the LCD) by neighboring conversion member regions (other 12-13).

Takeuchi does not explicitly teach the wavelength conversion member includes quantum dots; 
Noh teaches a display device (display device, see figure 2) having a wavelength conversion member (red quantum dots RQs, blue quantum dots BQs, and green quantum dots GQs);
wavelength conversion member material includes quantum dots (RQ, BQ and GQ);
Noh into the teachings of Takeuchi in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification so that fewer LEDs are sufficient to cause greater amounts of brightness.

Takeuchi as modified by Noh does not explicitly teach the material that prevents deterioration from moisture or oxygen; and the light source substrate supplies electrical power to the light sources. 
Suehiro teaches a lighting apparatus (light emitting device 1, see fig 3-4a) including a light source (LED element 3) on a substrate (glass sealing portion 6) and a wavelength conversion member (phosphor 200) within a material (transparent glass material of wavelength conversion portion 2); 
the material (transparent glass material) prevents deterioration from moisture or oxygen (see ¶ 29); and the light source substrate (6) supplies electrical power (via lead frame 5) to the light sources (3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide means for protecting the wavelength conversion member and power the light source as taught by Suehiro into the teachings of Takeuchi as modified by Noh since it is well known moisture and oxygen degrade phosphors capacity to modify wavelengths of light as intended, and to provide means easily to 

Regarding claim 5, Takeuchi teaches wherein the light sources (6s) are light emitting diodes (since 6s are LEDs) that generate blue light (see ¶ 29).

Regarding claim 6, Takeuchi does not teach wherein the at least one light source substrate has a wiring pattern.
Suehiro teaches wherein the at least one light source substrate (6) has a wiring pattern (formed by lead frames 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide means for powering the light source as taught by Suehiro into the teachings of Takeuchi in order to provide means easily to power the LEDs to a power source. One of ordinary skill would have been motivated to make this modification to facilitate electrical connectivity of the device.

Regarding claim 7, Takeuchi teaches wherein the optical component (4) is a waveguide (as seen in fig 3).

Regarding claim 8, Takeuchi teaches further comprises: 
a reflection member (14) facing the rear side (lower side of 21) of the liquid crystal panel (21).

Regarding claim 9, Takeuchi teaches wherein the reflection member (14) includes a light diffusion function (necessarily occurring since 14 is curved at edges diffusing light reaching to it).

Regarding claim 10, Takeuchi teaches the material (material of 12) is a resin (see ¶ 31) that encapsulates the phosphors (13) quantum dots and forms of a film (as seen in fig 2); but
Takeuchi does not explicitly teach phosphors are quantum dots having an axis of 1 nanometer to 100 nanometers.
Noh teaches wherein the quantum dots (RQ, BQ and GQ) have an axis 1 nanometers to 100 nanometers (see ¶ 33).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the quantum dots as wavelength conversion material as taught by Noh into the teachings of Takeuchi in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification so that fewer LEDs are sufficient to cause greater amounts of brightness.

Regarding claim 11, Takeuchi teaches wherein the light sources (6) are light emitting diodes (since 6s are LEDs) that generate blue light (see ¶ 29).

Regarding claims 16-17, Takeuchi teaches wherein each of the plurality of light sections (see left and right half sections in annotated figure below, including at least two light sources) include a plurality of light sources (at least two 6), and the plurality of light sources (at least two 6) within at least one light section (left or right sections) of the plurality of light sections (left and right sections) is arrayed at a first predetermined pitch (see P1, in annotated figure below), the first predetermined pitch (P1) being different than a second predetermined pitch (see P2, in annotated figure below) between the at least one light section (left) and an adjacent light section (right); and
wherein the second predetermined pitch (P2) is greater than the first predetermined pitch (P1).
Figure 3 of Takeuchi with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    595
    1037
    media_image1.png
    Greyscale


Claims 3-4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Noh and Suehiro, as applied to claim 2 above, and further in view of Kensaku et al. (JP 05088174 A, hereinafter, “Kensaku”).

Regarding claims 3-4, Takeuchi teaches wherein the light emission surface (4b) has an concave shape (see fig 2); but
Takeuchi does not teach wherein the light emission surface has an uneven pattern; and wherein the uneven pattern of the optical component comprises convex sections.
Kensaku teaches a device (liquid crystal display, see figure 2) in the same field of endeavor having an optical component (light guide plate 11) including a light emission surface (upper surface of 11);
the light emission surface (upper surface of 11) has an uneven pattern (unevenness 30 in a dot and stripe pattern, see par [0015)); and
wherein the uneven pattern (30) of the optical component (11) comprises convex sections (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the uneven pattern as taught by Kensaku into the teachings of Takeuchi in order to provide the display device with an uneven pattern on the optical component that provides a more uniform light over the entire surface of the display. One of ordinary skill would have been motivated to make this modification to avoid bright spots on the display device that could cause defective projection of images.

Regarding claim 12, Takeuchi as modified by Kansaku does not explicitly teach wherein the uneven pattern comprises microscopic convex sections.
However, one of ordinary skill would have consider the light sources of Takeuchi are necessarily small to fit within the LCD, and thus the uneven pattern of each light source must be very small in size; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the convex sections of Takeuchi as modified by Kensaku microscopic, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further enhance light diffusion from each LED and thus enhancing even illumination in the device.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Noh and Suehiro, as applied to claim 2 above, and further in view of Chang Liang-Kang (US 20110157914 A1, hereinafter, “Chang”).

Regarding claim 13, Takeuchi does not explicitly teach further comprising a front housing in front of the liquid crystal panel.
Chang teaches a display (display panel 50, see fig 1c) including a light source (light emitting elements 134) on a substrate (carrier 136); further comprising
a front housing (front part of sealant 170) in front of the liquid crystal panel (50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a housing as taught by Chang into the teachings of Takeuchi in order to protect the inner components of the liquid display device. One of ordinary skill would have been motivated to make this modification to enhance protection and facilitate positioning of the inner components, highly desired for assembly.

Regarding claim 14, Takeuchi as modified by Chang does not explicitly teach wherein the front housing comprises metal.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the housing as taught by Takeuchi as modified by Chang from metal since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).One of ordinary skill would have been motivated to make this modification because metals provide a path for heat dissipation directly benefiting the device by reducing the working temperatures of the LEDs, and expanding the service life of the apparatus.

Regarding claim 15, Takeuchi teaches further comprising a rear housing facing a rear side of the light source substrate and enclosed the display.
Chang teaches a display (display panel 50, see fig 1c) including a light source (light emitting elements 134) on a substrate (carrier 136); further comprising
a rear housing (rear of sealant 170) facing a rear side (rear side of 136) of the light source substrate (136) and enclosed the display (50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a housing as taught by Chang into the teachings of Takeuchi in order to protect the inner components of the liquid display device. One of ordinary skill would have been motivated to make this modification to enhance protection and facilitate positioning of the inner components, highly desired for assembly.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Masanobu et al. (EP 2282340 A2) discloses a display having LEDs, a gap between adjacent plate-shaped optical wavelength conversion members, where reflecting surfaces of the reflecting member are inclined such that a distance between the reflecting surfaces is gradually increased. The optical wavelength conversion members convert wavelength of light emitted from the light emitting elements. The device is designed such that formation of an acute-angled apex at a portion of the 

Matsuura et al. (US 20060034084 A1) discloses a display having base body with a placement portion for emplacing the light emitting unit. A set of reflecting portions is formed in a frame-like shape and on an upper principal surface of the base body to surround the placement portion. A wavelength-conversion portion spaced from two reflecting portions converts wavelength of light from the light-emitting unit. The apparatus effectively prevents the light radiated downward from the wavelength-conversion portion, thus realizing high radiative light intensity, high brightness and high luminous efficiency.

Kurihara Makoto (US 20070210326 A1) discloses a display having several wavelength converters provided in optical path between blue light LED element (10) and upper surface of a resin (7) for converting light emitted from LED element into light having peak wavelengths. The wavelength converters are arranged in an order such that the peak wavelength of emitted light decreases as a distance between the LED element and the converters increases. The lighting device with high light emitting efficiency and ultra-strong efficiency is provided hence LCD device having high luminance and long lifetime is provided. The chromaticity of LCD package is adjusted easily by adjusting the amount of phosphor in the outer film hence a light source optimized for chromaticity of LCD panel is provided.

Ito et al. (US 20100246160 A1) discloses a display having a fluorescent sheet containing fluorescent material for obtaining white light by converting color of blue light emitted from a blue light emitting diode. The fluctuation of chromaticity due to view angle and incident angle can be suppressed thus the display quality of display device can be improved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875